DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103.
Claim 5 is objected to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (711) (JP 2009064711 A), and further in view of Tsuchida (902) (JP 2009048902 A).
Regarding claim 1, Tsuchida (711) teaches a proximity sensor (e.g. figure 1, paragraph 2 in Best-Mode section, proximity sensor 1) comprising: 
a cylindrical housing including an opening part at one end in an axial direction thereof (e.g. figure 2, paragraph 3 in Best-Mode section, cylindrical case body 10 has an opening at top end to receive a threaded holder member 20); 
a detection part which is housed at the other end side of the housing (e.g. figure 1, paragraph 4 in Best-Mode section, coil assembly 30 includes a detection coil 32 and core 31 at bottom end of cylindrical case body) and detects the presence or absence of a detection target in a non-contact manner (e.g. paragraph 4 in Best-Mode section, detection coil 32 is a coil that generates a magnetic field for detecting a detection target); 
a substrate which is housed in the housing and on which a control circuit for controlling the detection part is mounted (e.g. figure 1, paragraph 8 in Best-Mode section, detection coil 32 electrically connected to processing circuit provided on processing circuit board 50 and/or replay substrate 60 has a relay circuit for controlling electrical connection between detection coil 32 and the processing circuit of processing circuit board 50); 
a detection part shield which prevents noise from entering the detection part from the outside and which includes a first face part that adheres to a front surface located on the other end side of the detection part (e.g. figure 1, paragraphs 8-10 in Best-Mode section, plate-like shield part 62 and cylindrical shield part 63 are parts for preventing intrusion of noise from outside, and base 61, plate-like shield part 62 and cylindrical shield part 63 are formed of a single flexible substrate, and are formed by bending the flexible substrate, where the base part 62 is bonded to a front surface of the coil assembly 30 via an adhesive part), and a side face part is bent from the first face part to cover a side surface of the detection part (e.g. figure 1, paragraphs 8-10 in Best-Mode section, base 61, plate-like shield part 62 and cylindrical shield part 63 are formed of a single flexible substrate, and are formed by bending the flexible substrate); and 
a resin which is provided around the detection part and the detection part shield (e.g. figure 9, last two paragraph of Embodiment 2, injecting a liquid resin material into the space inside the case body 10 and the holder member 2 which includes the space around the coil assembly 30 and the base 61, plate-like shield part 62 and cylindrical shield part 63 are formed of the single flexible substrate).

    PNG
    media_image1.png
    883
    449
    media_image1.png
    Greyscale

Tsuchida is silent with regard to the side face part that is configured of a plurality of side pieces connected to an outer periphery of the first face part.
Tsuchida (902) teaches a side face part that is configured of a plurality of side pieces connected to an outer periphery of a first face part (e.g. figures 8 and 13, side face shield part having first cylindrical shield part 40B and second cylindrical shield part 40D connect to plate-like shield portion 40C; and/or figures 8 and 12, side face part having side pieces 43 connect to outer periphery of base portion 40A).

    PNG
    media_image2.png
    774
    456
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tsuchida (711) by applying the teaching of Tsuchida (902) to explicitly have the side face part that is configured of a plurality of side pieces connected to an outer periphery of the first face part, for the purpose of simplifying manufacturing complexity to improve efficiency and/or reducing manufacturing costs (e.g. Tsuchida (902), last paragraph of Tech-Problem section).
Regarding claim 2, combination of Tsuchida (711) and Tsuchida (902) teaches wherein the detection part shield includes a second face part which adheres to a back surface of the detection part facing the front surface, is disposed to be located between the detection part and the substrate (e.g. Tsuchida (902), figures 8 and 12-13, paragraph 11 of embodiment 1, adhering one main surface 40a and back surface 21b of core 21), and performs relaying for electrical connection between the detection part and the substrate (e.g. Tsuchida (902), figure 9, abstract, paragraph 1 of Tech-solution section).
Regarding claim 3, combination of Tsuchida (711) and Tsuchida (902) wherein the plurality of side pieces is provided as two pieces and connected to the outer periphery of the first face part to face each other (e.g. Tsuchida (902), figures 8 and 13, side face shield part having first cylindrical shield part 40B and second cylindrical shield part 40D connect to plate-like shield portion 40C).
Regarding claim 4, combination of Tsuchida (711) and Tsuchida (902) wherein the plurality of side pieces is provided as three or more pieces and connected to the outer periphery of the first face part at substantially equal intervals (e.g. Tsuchida (902), figures 8 and 12, side face part having side pieces 43 connect to outer periphery of base portion 40A).
Regarding claim 6, combination of Tsuchida (711) and Tsuchida (902) wherein at least some of outer edges of the plurality of side pieces on a first face part side are inclined such that a distance thereof from the first face part increases (e.g. Tsuchida (902), figures 8 and 13, side face shield part having first cylindrical shield part 40B and second cylindrical shield part 40D connect to plate-like shield portion 40C; and/or figures 8 and 12, side face part having side pieces 43 connect to outer periphery of base portion 40A).
Regarding claim 7, combination of Tsuchida (711) and Tsuchida (902) wherein the plurality of side pieces has a region in which two adjacent side pieces are folded to overlap each other when they are bent from the first face part, and the two adjacent side pieces adhere to each other in the overlapping region (e.g. Tsuchida (902), figures 8 and 12-13, side face shield part having first cylindrical shield part 40B and second cylindrical shield part 40D connect to plate-like shield portion 40C; and/or figures 8 and 12, side face part having side pieces 43 connect to outer periphery of base portion 40A, each side pieces 43 adhere to first cylindrical shield part 40B in overlapping region using double-side tap 48 as shown in figure 13 and described in paragraph 11 in Embodiment 2).
Regarding claim 8, it is analogously rejected by the combination of Tsuchida (711) and Tsuchida (902) as rejected in claim 1 where the examiner recognized the claim languages of claims 1 and 8 are different, the combination of Tsuchida (711) and Tsuchida (902) teaches all the claimed process steps in making the proximity sensor as claimed.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nijaguna (US 2012/0223231) teaches an electro-less plated shielding of a proximity sensor (e.g. figures 1B and 3, title, abstract, paragraph [0037]).
Mizusaki et al. (US 2011/0187353) teaches a proximity sensor comprising a circuit board 30, case body 10, and coil assembly 20 including core 21 and detecting coil 22 (e.g. figures 1-2, paragraphs [0032]-[0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858